﻿The world of today is faced
with a paradox. While our global interdependence is
growing and threats to our societies require globally
coordinated efforts, countries look inwards to their own
regions. But regional cooperation should never be made
a pretext for ignoring the outside world. It should open
itself to the world. It should be a building block for truly
global solidarity.
We need a vision of a global neighbourhood, a
global ethic and a global citizenship based on equality,
11


tolerance and solidarity. The globalization of our societies
is irreversible. We need to cooperate to deal with its
consequences.
We have the instrument: the United Nations. At 50,
the United Nations is the subject of criticism and lack of
confidence. The experience of political setbacks in Somalia,
Rwanda and the former Yugoslavia is not quickly forgotten.
As in Bosnia, alternatives to the United Nations are sought
to deal with pressing international issues.
But the tasks of the United Nations have not been
made easier by Member States’ refusing to give it adequate
resources. Many Members, including some major Powers,
still do not pay their contributions to the United Nations
fully or on time. It is a shame that the Secretary-General
has to devote much of his time to pleading with Member
States to fulfil their financial obligations.
Of course, the United Nations has its shortcomings. It
suffers from bureaucracy and resistance to change. There
are inefficiencies, but there are also success stories. We
must not forget how United Nations operations helped build
peaceful societies in Cambodia, El Salvador and
Mozambique, nor how United Nations humanitarian actions
have saved lives and alleviated suffering in Somalia,
Rwanda, Burundi, the former Yugoslavia and other crisis
areas.
For security in a broad sense, we need a global
Organization. We need the United Nations as a meeting
place. We need the United Nations as a guardian of
international norms and principles. We need the United
Nations to prevent conflicts and to find peaceful solutions
when violence erupts. We need the United Nations to cope
with global threats to human security. We need the United
Nations as a safeguard against environmental threats and in
favour of sustainable development. We need the United
Nations to promote democracy and human rights. We need
the United Nations as a focal point for global solidarity.
To realize this vision, we need a strong United
Nations. Present inefficiencies have to be dealt with
vigorously. Reform does not automatically equal down-
sizing. In some fields, we may even have to expand the
Organization. But resources should not be wasted.
Confidence in the Organization demands financial
discipline. A revitalized United Nations means a more
focused and more determined United Nations.
We need a United Nations that does not abandon its
position as the principal instrument for maintaining
international peace and security, a United Nations which
is capable of acting rapidly with adequate means and
resources. Today, I join with 15 other Heads of State and
Government in a statement in support of renewing
multilateralism. Without political leadership, the necessary
changes cannot be made.
My Government, the Swedish Government, sees the
following steps as immediately required. First, United
Nations Members must make a commitment to global
multilateral cooperation. Secondly, payment must be made
of assessed contributions to the United Nations in full,
unconditionally and on time. Thirdly, there must be a
commitment to strengthen and renew the United Nations,
including a time-frame for comprehensive reform.
Fourthly, a commitment to the United Nations as an
instrument for sustainable economic and social
development is necessary. Fifthly, we must adopt an
integrated approach to security in view of long-term
threats to our societies. Sixthly, there must be a
commitment to early action to prevent conflict and man-
made disasters. Finally, there is need for an agreement to
develop the capacity of regional organizations to act in
cooperation with the United Nations.
The Swedish Government is committed to a strong
and effective United Nations and we are ready to
contribute to this objective. Therefore, Sweden seeks a
seat on the Security Council for the 1997-1998 period.
Our candidature has been launched with the full support
of the other Nordic countries: Denmark, Finland, Iceland
and Norway.
Members of the Security Council have a particular
responsibility for international peace and security. It is
essential that small and medium-size countries serve on
the Council as well. The principle of rotation of non-
permanent seats is important to us, for we have not
served on the Council for the past 20 years.
If elected to the Council, Sweden would continue to
pursue openness and transparency. The links between the
Council and the United Nations membership at large must
be strengthened.
Sweden would take independent positions, upholding
the principles of international law. The primacy of
international and humanitarian law is a pillar of our
foreign policy. Sweden would contribute to a more
efficient United Nations role in the new generation of
peace-keeping, including better coordination between the
civilian and military aspects of such operations. We
12


would also work for clearer mandates for United Nations
operations.
The capacity of the United Nations to command and
control large-scale peace-keeping and humanitarian
operations should be secured. We need an Organization
capable of coordinating the various aspects of peace
operations, including political peacemaking, military peace-
keeping, long-term peace-building and humanitarian efforts.
In our national planning for participation in future
peace operations, my Government is taking steps to
integrate the training of military and civilian personnel in
order to facilitate coordination in the field. We invite other
countries to such training in Sweden.
Sweden believes that the sanctions instrument has to
be refined. It is an important instrument for helping to
preclude the use of armed force. But ways must be found
to avoid the suffering of innocent civilians and to alleviate
the consequences of sanctions for third parties. This is
essential for the credibility and efficiency of the sanctions
instrument.
The United Nations represents the moral authority of
the world community. It has a vital role in seeing to it that
war crimes do not go unpunished. The Tribunals for the
former Yugoslavia and Rwanda should be given the
necessary support. The message must be clear. Civilians
must be protected in all armed conflicts, whether internal or
international. It should never be possible to live out
criminal perversions, to murder, torture or rape with
impunity. A permanent international criminal court should
be established in the year to come.
The financial crisis and the non-payment of assessed
contributions to the United Nations must not be used as an
instrument to precipitate reforms, nor should they be an
excuse not to start urgent reforms. The possibility of using
alternative sources of financing needs to be explored
further. They could be used on a voluntary basis and serve
to finance special needs outside the regular United Nations
budget.
The financing of global development cooperation is a
critical issue that goes beyond the present financial crisis of
the United Nations. The willingness to pay is decreasing.
Development assistance is at its lowest level in decades.
Only four countries — Sweden among them — fulfil the
United Nations 0.7 per cent aid target. In our own case, we
maintain this commitment despite a very difficult financial
situation.
Negotiated replenishment of multilateral
development funds is not being honoured. The financing
of global cooperation is a long-term issue that requires a
long-term solution.
The globalization of our economies, our politics and
our daily lives calls for cooperation. This has been clearly
illustrated in the report of the Commission on Global
Governance. Industrialized and developing countries will
realize that we have common interests, not least in
meeting the threats to our common future, the
environment. Further efforts must also be made to resolve
the debt crisis for the poorest and most heavily indebted
countries.
We have a joint interest in open borders and free
trade, which create growth and wealth. A difficult
obstacle to such a development is the worldwide increase
in organized crime. In my own region around the Baltic
Sea, the Heads of Government have decided to elaborate
a common plan of action to combat cross-border crime.
I believe that this session of the General Assembly
should send a strong political signal that intensified global
efforts are also needed in this area. What is needed is
increased exchange of information, judicial cooperation
and closer cooperation in training, inter alia, through
Interpol.
Another global threat is the proliferation of arms,
both conventional arms and those designed for mass
destruction. For decades, Sweden has been in the
forefront in the struggle against nuclear arms. The entry
into force of the Comprehensive Nuclear-Test-Ban Treaty
is essential. It would be a historic step towards the
elimination of nuclear arms. I welcome the report of the
Canberra Commission. It is a timely and valuable
contribution to this endeavour.
Anti-personnel landmines are a threat to
development, to reconstruction and to human dignity in
many parts of the world. Mines do not discriminate
between an invading soldier and a child at play. They
totally ignore cease-fires and political settlements.
It is imperative that we move towards a global ban
on these killers. Stockpiles should be destroyed. Sweden,
for its part, will take such a unilateral step. All countries
must adhere to the stricter legal regime that has been
agreed for landmines, and much larger resources should
be directed to humanitarian mine clearance. My
13


Government is prepared to make its substantial contribution
to this end.
Multilateral cooperation is indispensable for dealing
with the crucial issues of survival facing us on the
threshold of the next millennium. We have a common
responsibility to give to the next generation the tools for
such cooperation. True security is global.
Sweden contributes actively to cooperation and
security in our Baltic neighbourhood and in Europe. Our
firm support for peace and development in the Middle East,
in southern Africa, in Asia and in Central America is well
known. True to our traditions and our vision, we continue
to stand up for cooperation and security in our global
neighbourhood.



